Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed March 16, 2021 is acknowledged.  Claims 17-23 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 should be changed to depend from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,847,637 to Guyton in view of US 9,904,253 to Hsu et al., US 10,534,322 to Chu, and US 8,138,843 to Straayer et al.
With respect to claim 1, Guyton discloses in Fig. 7 a time-to-digital converter (as discussed below), comprising: 
an inverter ring (as discussed below) configured to generate a clock signal (e.g., EVENT may be a clock signal as discussed below) at a clock signal output upon receiving a start signal (e.g., as discussed below) at a first input; 
a flip flop chain (e.g., as discussed below) including an second input to receive a stop signal and having a stop signal output (e.g., CLEAR); and 
a time interleaved counter array (e.g., 52 and 54A-54D) connected to receive the clock signal (e.g., EVENT) from the inverter ring and to receive the stop signal (e.g., CLEAR) from the flip flop chain, the time interleaved counter array (e.g., 52 and 54A-54D) including: 
a plurality of counters (e.g., 54A-54D) connected to receive a plurality of interleaved clock signals (e.g., events/pulses in EVENT are distributed in a round robin 
With respect to claim 2, the inverter ring (e.g., 320.1-320-n in Fig. 3 of Chu) used to provide a clock signal as EVENT in Fig. 7 of Guyton includes a feedback loop connecting the clock signal output to an input of the inverter ring, the inverter ring being a short inverter ring that is operable to generate a clock pulse having a clock period less than a settling time (e.g., Col. 6 ll. 36-40 of Guyton discloses that the purpose of Fig. 7 circuit’s interleaving feature is to allow a lower count than otherwise possible without the feature) of at least one of the plurality of counters.  
With respect to claim 3, Guyton as modified to provide clock signal as EVENT in Fig. 7 of Guyton using the Fig. 3 circuit (e.g., 320.1-320.n) in Chu fails to disclose that the inverter ring (e.g., 320.1-320.n in Fig. 3 of Chu) includes a plurality of inverters connected in series.  However, US 8,138,843 to Straayer et al. discloses in Fig. 4 that an inverting ring to generate a clock signal may be formed of inverters in series.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the inverting ring (e.g., 320.1-320.n in Fig. 3 of Chu) used to generate a clock signal for EVENT with the inverting ring formed of series inverters in Fig. 4 of of Straayer because an inverting ring formed of inverters in series to generate a clock signal in Fig. 4 circuit of Straayer performs the same function of providing a clock signal.

Allowable Subject Matter
Claims 4-10 and 12-13 are allowed.
Claim 16 is objected for the reason of the above-discussed claim objections and/or as being dependent upon a rejected base claim, but would be allowable if the above-discussed claim objection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842